Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-9, 13, 15-16 and 18 are pending.
Status of Previous Rejections
The rejection of Claim 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of the applicants’ argument.
The rejections of Claims 1, 3-4, 7 and 13 under 35 U.S.C. 103 as being unpatentable over Chen (J Appl Phys, 2010, Vol. 107, No. 09A730, Hereinafter “Chen”) have been withdrawn in view of the applicants’ argument.
The rejections of Claims 5-6 and 15 under 35 U.S.C. 103 as being unpatentable over Chen (J Appl Phys, 2010, Vol. 107, No. 09A730, Hereinafter “Chen”), and further in view of Tuunila (Mineral Engineering, 1998, Vol 11, No. 11, Page 1089-1094, hereinafter “Tuunila”) have been withdrawn in view of the applicants’ argument.
The rejections of Claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over Chen (J Appl Phys, 2010, Vol. 107, No. 09A730, Hereinafter “Chen”), and further in view of Sun (US 2014/0334962, hereinafter “Sun”) have been withdrawn in view of the applicants’ argument.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 
1. (Currently Amended) A method for the production of a powdery starting material, which is provided for the manufacture of rare earth magnets, comprising the following steps: 
 providing at least one magnetic or magnetizable raw material; 
comminuting the at least one magnetic or magnetizable raw material, to create a powdery intermediate product, wherein the powdery intermediate product contains powder particles that have corners and/or edges; and 
chamfering the powder particles of the powdery intermediate product such that the corners and/or edges thereof are reduced or abraded to be rounded, thereby forming a powdery product, which contains chamfered powder particles; 
wherein the method further comprises: 
using the powdery product as a first starting material to manufacture first rare earth magnets; or 
classifying the powdery product, such that 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/           Primary Examiner, Art Unit 1733